—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), dated November 20, 1995, which denied its motion to compel the plaintiff Sylvester Smith to appear for a further examination before trial.
Ordered that the appeal is dismissed, with costs.
The instant appeal is, in effect, from an order determining an application to review objections raised at an examination before trial. Such an order is not appealable as a matter of right (see, Lachowski v Lehrer McGovern Bovis, 220 AD2d 390; Scalone v Phelps Mem. Hosp. Ctr., 184 AD2d 65, 69; Stoller v Moo Young Jun, 118 AD2d 637; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500). Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.